LIEGHLEY, J,
dissenting.
The judgment should be reversed for the reason that by the terms of §4219 GC, the state delegated to the Village Council the power and authority to pass the salary reduction ordinance under the circumstances existing in manner and form as enacted. The pertinent part follows:
“COMPENSATION AND BONDS OF OFFICERS, CLERKS AND EMPLOYES.” —Council shall fix the compensation and bonds of all officers, clerks and employes in the village government, except as otherwise provided by law. * * * The compensation so fixed shall not be increased or diminished during the term for which any officer, clerk or employe may have been elected or appointed. * *”
Note the phrase ‘during the term for which elected or appointed.’ What term, if not the two year term of the Marshal beginning January 1st, 1930. If the time from his election on November 5th, 1929, to the end of the term to which he was then elected was intended, appropriate language was readily available to express such intention. But, “during the term” expresses a different meaning.
The law in force at the time the term and service of an officer begins fixes his salary. Zangerle v State ex, 105 Oh St 650.
Bilkey was elected to serve during the term embracing the years 1930 and 1931. His salary for that term was fixed by the Village Council at ten dollars per annum on November 20th, 1929. His salary for the term next preceding, theretofore fixed by the Council, was three thousand dollars per annum. This extreme reduction would seem to have been induced by some trickery or intrigue. On the contrary, at the *588hearing it was asserted and undisputed that the councilmen were not charged with fraud or bad faith, nor were their motives impugned’. The ordinance was the result of a purely political controversy of local concern. The State wisely delegated to the legislative body of each village absolute dominion over its own political and governmental affairs when not in conflict with general laws. Disagreement with its political policies furnishes no justification for judicial interference.
The trial court found for the plaintiff, Bilkey, on the ground that the ordinance v;as unreasonable. The majority of this court so decided. With this finding, I disagree. Conceding that the reasonableness of the ordinance may be considered in certain salary reduction cases, and only for such purpose, the facts of this case exclude such consideration.
Bilkey drew two hundred and fifty dollars per month as Marshal during the years 1928 and 1929. It was claimed he did nothing for his salary. In argument, counsel confessed and avoided the charge by asserting that Bilkey repeatedly approached the Mayor with requests for assignments of duty, notwithstanding the fact that §4385 GC defines his duties as the peace officer of the village and executive head of the police force under the Mayor. It whs stipulated that he did little or no police work during 1928 and 1929, and was seldom about when there was anything to do. It appears that he wielded considerable political influence in the Village until midsummer of 1929. Bilkey and his office then became a political issue.
The only persons concerned in this ordinance are Bilkey and the other citizens of South Euclid. The majority decision supports his cause and repudiates and overrides the will of the citizens of this Village. To render an ordinance unreasonable it would seem that someone should be injured by reason of some subterfuge, or trick, or fraud, or some advantage taken, some concealment, with the result that injustice or inequity is done.
What was the situation in this Village during the Fall of 1929? Bilkey and his conduct of his office was made an issue in the campaign carried on just prior to the November election. Candidates for Council promised to reduce the salary of the Marshal, if re-elected. This was a political issue upon which the campaign was conducted by pamphlet and speechmaking. Bilkey was a candidate then for re-election for Marshal, and knew all about it and doubtless championed the cause of the opposition. After election, the Council proceeded to fulfill the campaign pledge of the group successful at the polls by passing this salary reduction ordinance.
Now, how is this ordinance unreasonable? Bilkey is vitally interested on the one hand and the majority of the citizens of the Village on the other. This is a purely political question of no concern to anyone but them. Everything occurred in the open. It was a question among themselves about which they had a right to differ, — no fraud, no bad faith, no concealment and no sinister motives involved. Unreasonableness is predicated alone upon the amount of the reduction, — a matter exclusively within the discretion of the Council.
Bilkey qualified for this office with full information. He was not misled and no advantage was taken of him. He knew the salary was ten dollars per annum, and that it was the result of a political contest decided adverse to him.
Viewed in the light of all the circumstances in this case, this ordinance presents not a single feature that will not stand the test of judicial inquiry and decision on the question of reasonableness.